Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Anthony Venturino on 08/27/2021.
The application has been amended as follows: 
In the CLAIMS:
In claim 1, remove “wherein said fibrous glass mat has an absence of cellulosic fibers” in lines 6-7 and replace it with “wherein the fibrous glass mat has only a single layer of the nonwoven fibers and the fibers consist of glass fibers”.
In claim 4, remove “wherein said second fibrous glass mat has an absence of cellulosic fibers”.
In claim 16, remove “wherein said second fibrous glass mat has an absence of cellulosic fibers”.
Cancel claim 21. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: It is deemed novel and unobvious over the prior art to provide a glass-faced mat cementitious board and a method of making a glass-faced cementitious board comprising a cementitious core as claimed, a fibrous mat as claimed wherein the fibrous glass mat has only a single layer of the nonwoven fibers and the fibers consist of glass fibers, a hydrophobic non-setting coating applied to the outer second .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Shawn Mckinnon/Examiner, Art Unit 1789